Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 29, 2020 has been entered.  Claim 20 has been cancelled. Claims 16-17 are currently under consideration in this application.
The 112 and 103 rejections of claim 20 are withdrawn due to Applicant's claim amendment/cancellation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(Prior Rejection – Maintained) Claims 16- 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
Claims 16 and 17 are indefinite in the recitation of the limitations in claim 16 of “wherein said light beam carries said image of said first slice of the product” and “wherein said additional light beams carry said additional images”, and in claim 17 of “wherein said light beam the carries said image of said first slice of the product”, “wherein said light beam that carries said image of second slice of the product” and “wherein said light beam that carries said image of said third slice of the product”.  It 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Prior Rejection – Maintained) Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Rev. of Scientific Instr., 83, 2012, pp. 125001-1 to 125001-6 (Cite No. 1 of the NPL submitted on the IDS of 11/18/2015) in view of Arcaute et al. Annals of Biomedical Engineering, Vol. 34, No. 9, September 2006 pp. 1429–1441, Landers “Desktop manufacturing of complex objects, prototypes and biomedical scaffolds by means of computer-assisted design combined with computer-guided 3D plotting of polymers and reactive oligomers” Macromol. Mater. Eng. 2000, 282, 17–21 and McAlpine US20140257518, Pub date: 09/11/2014.  
Regarding claim 16 and 17, Zheng suggests an additive manufacturing method of building a product (see Figure 1 and 9 and pages 125001-2 and 125001-6). 

    PNG
    media_image1.png
    287
    500
    media_image1.png
    Greyscale

                
    PNG
    media_image2.png
    500
    450
    media_image2.png
    Greyscale

st paragraph, Zheng teaches a three-dimensional fabrication technology based on a photo-polymerization reaction. To fabricate a three-dimensional object, an image corresponding to each layer is projected onto a monomer resin with ultra-violet (UV) or near UV light. This induces a polymerization reaction that converts the liquid-state monomer resin into a solid layer in the shape of the projected image. The thickness of the resulting layer is determined by the penetration depth of the light, which is controlled by several process parameters including light intensity, exposure time, and the concentration of photo-absorber and photo-initiator. The polymerized layer is then lowered into a resin bath and a new liquid resin layer is formed on top of the polymerized layer. The next image is then transmitted to the dynamic mask in order to polymerize the next layer on top of the preceding one. This process is repeated until the desired number of layers has been fabricated to complete the 3D object. The process is illustrated in Figure 1 as seen above.
Thus, Zheng suggests an additive manufacturing method as shown in Fig. 1 and 9, along with the description above, comprising the steps of: producing a computer generated 3D image of the product including a first slice of the product, a second slice of the product, and a third slice of the product (see Fig. 1); slicing the 3D image of the product into a series of individual slices including a first slice, a second slice, and a third slice (see Fig. 1); producing images of said series of individual slices including a first image of said first slice of the product, a second image of said second first slice of the product, and a third image of said third slice of the product (see Fig. 1); providing a reservoir containing a liquid carrier fluid (see Fig. 1); providing a substrate that has a substrate surface (see Fig. 1); providing an elevator system adapted to position lower st paragraph); using said droplet dispenser for delivering said second droplet onto said first layer or on to said substrate surface in said reservoir or delivering said second droplet material onto both said first layer and said substrate surface in said reservoir wherein said second droplet of material forms a second disk of material, and wherein said second flat disk of material spreads to encompass all of said substrate surface or said first layer; using said elevator system to lower said substrate in said liquid carrier fluid so that said second droplet of material that forms a second flat disk of material (see Fig 1 and 9 page 125001-2, left column, 1st paragraph), wherein said second flat disk is st paragraph); delivering said third droplet of material to onto said second layer or onto said substrate surface in said reservoir or delivering said third droplet of material to onto both said second layer and said substrate surface in said reservoir, wherein said third droplet material forms a third disk of material, and wherein said third disk of material spreads to encompass all of said substrate surface or said second layer (Fig. 1 and 9 along with page 125001-2, left column, 1st paragraph); using said elevator system to lower said substrate in said liquid carrier fluid so that said third droplet of material that forms a disk of material, wherein said third flat disk of material is surrounded by said liquid carrier fluid but is not covered by said liquid carrier fluid; and projecting a light beam onto said third disk of material in said reservoir wherein said light beam contains said image of said third slice of the product and wherein said disk of material is solidified by said light beam with said image of said third slice of the product to build a third layer of the product based on said third image of said third slice (Fig. 1 and 9 along with page 125001-2, left column, 1st paragraph).
Zheng does not explicitly teach a reservoir containing a carrier fluid wherein the fluid is a material with constituents.  Thus, creating and delivering individual droplets of st paragraph.  
However, Arcaute teaches providing a container with a hydrogel material within an additive manufacturing method (see p. 1430-1431, Materials and Methods and Figure 1). Arcaute also teaches hydrogels with functional constituents (p. 1430, 2nd full paragraph, left to right column).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Zheng by using a container with the addition of constituents as taught by Arcaute, thus, creating individual droplets of a UV curable material and constituents.  One would be motivated to do so because Arcaute teaches photopolymerizable PEG hydrogels have been used for a variety of tissue engineering applications including cell encapsulation, creation of synthetic extracellular matrix (ECM) analogs, and for the formation of substrates with patterned arrays of immobilized proteins and/or cells (p. 1430, 2nd full paragraph, left column).  One would have a reasonable expectation of success because, like Zheng, Arcaute teaches crosslinking the photopolymer with UV light (p. 1430, 2nd full paragraph, left column). 
Regarding the limitations wherein the droplets are surrounded by said carrier fluid but are not covered by said carrier fluid, the broadest reasonable interpretation of the term liquid carrier fluid would include the hydrogel with functional constituents of Arcaute.  Thus, one of ordinary skill in the art would recognize that a droplet of hydrogel would be formed upon the substrate and subsequent layers by replacing the photopolymer within the method of Zheng with the hydrogel of Arcaute.  Therefore, the 
Although the elevator taught by Zheng would constitute a droplet dispenser under the broadest reasonable interpretation of the term, Zheng in view of Arcaute does not explicitly disclose providing a completely separate droplet dispenser and wherein said UV curable hydrogel forms a disk.
However, Landers teaches delivering microdots [disks] into a liquid media thereby eliminating the need for construction of temporary support structures (see Abstract along with Figure 1 below). Landers further teaches microdots can be applied to produce various shapes with variable inner structures (page 21, left column, 1st paragraph). 

    PNG
    media_image3.png
    350
    558
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Zheng in view of Arcaute by providing a droplet dispenser and delivering microdots or disks as taught by Landers.  st paragraph). One would have a reasonable expectation of success because Landers, like Zheng and Arcaute, teaches the use of computer-aided design to construct the product (see Fig. 1 above). 
Zheng in view of Arcaute and Landers does not explicitly teach wherein said constituents include nanotubes. 
However, McAlpine teaches an additive manufacturing method using a hydrogel matrix preseeded with cells and nanotubes (para. [0051]-[0053]) and that immobilized thylakoid membranes on multi-walled carbon nanotubes (MWCNTs) proved the feasibility of the electron transfer from oxygen evolving complex (OEC) sites to the electrode achieved via various points in the electron transfer pathway, in addition to a direct transfer from PSII (para. [0079]).  
It would be obvious to modify the method of Zheng in view of Arcaute and Landers with the hydrogel with functional constituents including nanotubes as taught by McAlpine.  One would be motivated to do so because McApline showed the ability to produce a bionic ear with three functional constituents with said hydrogel which included nanotubes (para. [0051]-[0053]). One would have a reasonable expectation of success because, like Zheng and Arcaute, McAlpine teaches crosslinking the photopolymer with UV light (para. [0051]-[0053] and Fig. 5 b).  

Response to Arguments
Applicant's arguments filed 4/29/2020 with respect to the 35 USC 112(a) rejection of claims 16 and 17 have been fully considered and are persuasive.  The 112(a) 
	Applicant's arguments with respect to the 35 USC 112(b) rejection of claims 16-17 have been fully considered but they are not persuasive.  Applicant argues (Remarks p. 11-12) the terms "an image of said first slice of the product", "an image of said additional slices of the product", "said light beam carries said image of said first slice of the product" and "said additional light beams carry said additional images of said additional slices of the product" would be clear to an individual skilled in the art, but does not explain why one of ordinary skill would understand the terms.  Applicant mentions paragraphs 43, 47 and 48 of the instant specification in which the terms appear; however, these paragraphs do not define the terms or provide any further description or clarification.  The limitations in claims 16 and 17 are still indefinite.  It would be unclear to one of ordinary skill in the art exactly what is meant by a light beam carrying an image of a slice.  Light beams contain photons.  What is more, if light beams were able to carry images, Applicant does not particularly point out how the same light beam carries different images of the first, second, and third slices in claim 17.  Thus, the 35 USC 112(b) rejection stands as set forth above.
Applicant's arguments with respect to the 35 USC 103 rejection of claims 16 and 17 have been fully considered but they are not persuasive.  Applicant argues (Criterion 1, Arguments Pg. 18-Pg. 30) the references do not individually teach or suggest the limitations "delivering one of said droplets", "disk of UV curable material", "light beam onto said disk", or "additional light beams".  In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The 103 rejection above shows that the combination of the references teach or suggest each of the limitations. 
Applicant further argues that there is no reasonable expectation of success or motivation to combine Zheng, Landers, and Arcaute and the combination would destroy the operation of Zheng.  Applicant's argument is not persuasive.  As detailed in the above rejection, one would be motivated to modify Zheng's method by using a container with the addition of constituents as taught by Arcaute to create individual droplets of a UV curable material, because photopolymerizable PEG hydrogels are used for a variety of tissue engineering applications, and providing a droplet dispenser as taught by Landers to deliver microdots/disks in order to produce varied inner structures.  In regards to Applicant's assertion that the combination of references would destroy the operation of Zheng, Applicant has not provided any reasons as to why the cited portions of the references of Landers and Arcuate would destroy the operation of Zheng. Therefore, the rejection has been maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657